Case 2:21-cv-00562-MTM Document1 Filed 04/01/21 Page 1 of 4

 

Marcus Powell 4/01/2020

PO BOX 7940 p=, FILED ~_ LODGED
——RECEIVED _ copy

Tempe, Az 85281

APR oi 2021 &

*

lamhe3239@gmail.com
CLERK U S DISTRICT COURT

480-590-5514 DISTRICT OF ARIZONA
BY DEPUTY

 

 

iN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA

Marcus Powell CV21-00562-PHX-MTM
Vv

Housing Urban Development (HUD) et al, Scottsdale Housing Authority (SHA) et al , Michelle
Albanese, Phil Grant, Irma Hollamby

Jurisdiction: Plaintiff is a currently a homeless resident within Maricopa County. Plaintiff was granted
housing voucher through Scottsdale Housing Authority and Section 8 on or about August 2018. Criminal
actions by defendants occurred and continue to occur within Maricopa County.

Complaint: In or around November 2019 defendants became aware of Domestic Violence by hostile
neighbors harassing plaintiff and children on school grounds in which police were called and neighbor
removed from school grounds. Under HUD client rights handbook and policy to live in a non harassing
environment.

In or around November 2019 Plaintiff asserted his civil rights by requesting a accommodation for a 34
bedroom based upon his religious and spiritual beliefs. Under the Fair housing act and executive orders
and Religious freedoms and restorations acts.

In or around November 2019 Plaintiff requested accommodation through assigned “housing Specialist”
Michelle Albanese and Phil Grant. Defendants neglected to offer accommodation or acknowledge my
accommodation request or offer any type of resolution as they simply ignored request and ultimately
forced plaintiff into eviction as he awaited resolution through specified agencies and mitigations.

In or around November 2019 plaintiff submitted verbal and written religious non-discrimination
accommodation request.

In or around November 2019 plaintiff submitted a discrimination complaint with Fair housing office.

In or around December 20¢q submitted discrimination complaint with H.U.D.

 

 
Case 2:21-cv-00562-MTM Document1 Filed 04/01/21 Page 2 of 4

In or around December 2034 plaintiff was forced into eviction proceedings even though federal law
states the eviction proceedings should have been stayed as an open fair housing discrimination
complaint was submitted. US code 29-USC-1441-1442. Plaintiff committed no act warranting eviction.

In or around December 2074 plaintiff filed a discrimination complaint with the attorney general, which
was dismissed without any explanation or legal standard or policy as reasoning, (separate civil action
Marcus Powell v attorney general pending)

In or around November-December 202Q plaintiff submitted requests through shelter case worker for
extensions on housing voucher as he awaited his process to play out with complaints filed with agencies.
Plaintiff's emails and requests went ignored.

In November 2020 and March 2026 plaintiff requested instatement and information to proceed with
original 2 br voucher from Scottsdale Housing Authority/HUD, as attorney general was becoming lack
luster barely responsive and neglectful in its communication and efficiency with plaintiff. A supposed
100 day investigation was now at approx. lyear and family required shelter. Defendant Irma Hollamby
representing Scottsdale Housing and HUD told plaintiff “we no longer have a relationship”. Phone was
disconnected. This became a pattern when attempting to address concerns with SHA

Legal Standard:
*Executive Order 13798 4.82 Federal Regulation 21675

*Title VI of the Civil Rights Act of 1964 prohibits discrimination based on race, color, or national origin in
programs or activities receiving federal financial assistance. ... The Title VI regulation prohibits
retaliation for filing an OCR complaint or for advocacy for a right protected by Title VI.

* The Fair Housing Act of 1988 prohibits this discrimination because of race, color, national origin,
religion, sex, familial status, and disability.

*US Code 29-USC-1441-1442

*US Code 15 USC 3151

*US Code 31 USC 6711

*Religious Freedom Restoration Act of 1993

*HUD client rights handbook and policy

 
Case 2:21-cv-00562-MTM Document1 Filed 04/01/21 Page 3 of 4

Claim 1: Discrimination: the defendants committed the illegal act of discrimination by ignoring and
failing to accommodate plaintiff’s religious and spiritual requirement&by allowing eviction with children,
and awe refusing to acknowledge already approved voucher And by choosing not to abide by, adhere
and apply legal standards, Federal religious freedom acts and executive orders. US Code 29-USC-1441-
1442; US Code 15 USC 3151; US Code 31 USC 6711; Title VI civil rights act of 1964; Fair Housing Act of
1988; Religious Freedom Restoration Act of 1993; Executive Order 13798 4.82 Federal Regulation 21675;
HUD client rights handbook and policy

Claim 2: Retaliation: the defendants committed retaliation by revoking plaintiffs housing voucher and/
or allowing voucher to expire by ignoring calls and emails and attempts to mitigate and reconcile and By
allowing eviction and refusing to acknowledge already approved voucher. And by choosing not to abide
by, adhere and apply legal standards, Federal religious freedom acts and executive orders. US Code 15
USC 3151; US Code 31 USC 6711; Title VI civil rights act of 1964; Fair Housing Act of 1988; Religious
Freedom Restoration Act of 1993; Executive Order 13798 4.82 Federal Regulation 21675; HUD client
rights handbook and policy

Claim 3: infliction of emotional distress: Defendants actions have inflicted severe emotional distress.

 

Claim 4: Neglect of Children: Defendants actions were neglectful of my children, hostile and malicious
by allowing eviction and not ensuring approved voucher. And by choosing not to abide by, adhere and
apply legal standards, Federal religious freedom acts and executive orders. Defendants were fully
aware of legal, civil, moral and ethical violations they were committing and difficult situation plaintiff's
family was in as they patiently awaited the proper agencies to fulfill duties properly, in an efficient
manner. Defendants were fully aware plaintiff had custody of 2 minor children and was awaiting
approval of Social security/disability benefits and plaintiff and children were living in homeless shelters
and were in desperate need of housing Children are in agreement with The Father on all accounts and
claims.

Claim 5: Breach of contract: Defendants breached agreement and contract by not protecting plaintiff
against eviction and refusing to acknowledge already approved voucher and by not abiding by legal
standards, acts and orders. US Code 29-USC-1441-1442; US Code 15 USC 3151; US Code 31 USC 6711;
Title VI civil rights act of 1964; Fair Housing Act of 1988; Religious Freedom Restoration Act of 1993;
Executive Order 13798 4.82 Federal Regulation 21675; HUD client rights handbook and policy

 

Plaintiff requests a jury trial.
Case 2:21-cv-00562-MTM Document1 Filed 04/01/21 Page 4 of 4

Relief desired: Plaintiff Desires: Immediate instatement of housing voucher, a complete overhaul of all
that are in authority at Scottsdale Housing and Section 8 and $20,000,000, due to an outrageous abuse
of authority within system that inflicted undue pain and suffering to plaintiff and 2 minor children.

 
